Citation Nr: 1416465	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014 correspondence, the Veteran indicated that he did not want to attend a video hearing that was scheduled for April 7, 2014.  Instead, he requested that he be afforded a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



